Citation Nr: 0837888	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  02-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
venous insufficiency.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder. 

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a deviated nasal 
septum.

5.  Entitlement to service connection for degenerative joint 
disease, claimed as a back and neck disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In a May 2002 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for venous 
insufficiency.  A notice of disagreement was received to 
initiate an appeal from the May 2002 decision and a timely 
substantive appeal was filed.  The Board denied the veteran's 
requests to reopen his claim for service connection for 
venous insufficiency on the basis of new and material 
evidence in a May 2004 decision.  The veteran appealed the 
Board decision to the Court of Appeals for Veterans' Claims 
(Court).  By way of a July 2005 Joint Motion for Partial 
Remand, the Court remanded the claim for application of the 
revised regulations governing submission of new and material 
evidence.  The Board applied the revised regulation and again 
denied the claim in a November 2005 decision.  The veteran 
subsequent appealed the November 2005 Board decision to the 
Court, which issued a November 2006 remand for additional 
notification.  This notification has been completed and the 
case is ready for appellate review.  

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claims for service connection.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156a (2002).  

The veteran was afforded a September 2008 Video Conference 
hearing before the undersigned.  A copy of the transcript of 
the hearing is associated with the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin 
disorder, a deviated nasal septum, and degenerative joint 
disease of the spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for venous 
insufficiency was denied in an October 1960 rating decision 
which found that the veteran's current venous insufficiency 
was not related to service; the veteran did not submit a 
notice of disagreement with this decision. 

2.  The evidence received since October 1960 denial of 
service connection for venous insufficiency is not material, 
in that it does not include competent evidence that relates 
the veteran's current venous insufficiency to active service.

3.  Entitlement to service connection for a skin disorder was 
denied in a May 2004 Board decision, in part because there 
was no competent medical evidence that related the current 
skin disorders to active service. 

4.  Evidence received since May 2004 includes competent 
medical evidence that was not previously considered and which 
purports to relate the veteran's skin disorders to active 
service. 


CONCLUSIONS OF LAW

1.  The October 1960 rating decision that denied entitlement 
to service connection for venous insufficiency is final.  
38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
venous insufficiency.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008). 

3.  The May 2004 Board decision which denied entitlement to 
service connection for a skin disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2008). 

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and the duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2006, 
May 2007, October 2007, and February 2008.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran of the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence he was expected to provide.  Of 
note, 38 C.F.R. § 3.159 has been revised in part recently.  
These revisions are effective as of May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b) (1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The veteran was not advised of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) until the May 
2007 letter.  However, the veteran was afforded an 
opportunity to respond in light of such notice before 
subsequent adjudication in the June 2008 Statement of the 
Case.  As such, the Board finds this notification error non-
prejudicial.  See Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

The veteran's appeal was remanded by the Court in November 
2006 so that the veteran could be provided with notice 
consistent with the holding in Kent in his request to reopen 
his claim for service connection for venous insufficiency.  
The Board in turn remanded the appeal for such notice.  This 
was provided to the veteran in a February 2008 letter.  This 
letter quotes from the October 1960 rating decision to 
explain to the veteran the basis for the original denial, and 
also contains the rest of the notice required by Kent.  The 
veteran was afforded an opportunity to respond to this notice 
before his claim was readjudicated in a June 2008 
supplemental statement of the case.  

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The service medical 
records, VA treatment records, and private medical records 
are associated with the claims file.  The veteran was not 
afforded a VA examination in connection with his claims.  
However, the duty to assist does not include obtaining an 
appropriate VA examination until the petition to reopen is 
granted.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542 (1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach).  Since 
the petition to reopen is denied, the Board finds that RO 
fulfilled its duty to assist.     

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims.  All relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

New and Material

The veteran contends that he has developed venous 
insufficiency and a skin disorder as a result of active 
service.  Both of these claims have previously been denied.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2008). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When a request to reopen a previously denied claim is 
presented under section 5108, VA must first determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156.  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Venous Insufficiency

The veteran seeks to reopen his service connection claim for 
venous insufficiency. Because new and material evidence has 
not been received, the petition to reopen will be denied. 

In an October 1960 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
venous insufficiency.  The RO sent notice of the decision to 
the veteran at his last address of record.  A notice of 
disagreement was not received to initiate an appeal from the 
October 1960 decision.  Therefore, the rating decision became 
final.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).

The evidence considered by the October 1960 rating decision 
included the veteran's service medical records, as well as a 
statement from Dr. J.G., who diagnosed the veteran with 
chronic venous insufficiency of both lower extremities and 
attributed this to a trauma during active service.  The RO 
denied the veteran's claim of entitlement to service 
connection for venous insufficiency because this disability 
was not demonstrated during service.  

Since the October 1960 RO decision, there are no additional 
service medical records, which were not previously 
considered.  VA treatment records reflect that the veteran is 
in receipt of occasional treatment for venous insufficiency 
in his lower extremities.  However, there is no medical 
evidence relating this condition to the veteran's active 
service, including September 1944 treatment for injuries from 
an automobile accident.  A May 2002 VA examination noted the 
accident in service and the current venous insufficiency, but 
the examiner did not opine that the current disability was 
related to the injury.  The Board finds the recent VA 
treatment records regarding treatment for venous 
insufficiency are not material, as they only reflect current 
treatment instead of providing a link of the disorder to some 
incident of active service. 

As new and material evidence has not been received, the claim 
of entitlement to service connection for venous insufficiency 
is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Skin Disorder

The veteran seeks to reopen his service connection claim for 
a skin disorder.  Because new and material evidence has been 
received, the petition to reopen will be granted.   

In a May 2002 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a skin 
disorder.  A notice of disagreement was received to initiate 
an appeal from the May 2002 decision.  The Board issued a May 
2004 decision denying the claim.  Therefore, the rating 
decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.

In May 2004, the Board denied the veteran's claim of 
entitlement to service connection for a skin disorder because 
of lack of evidence relating the disorder to the veteran's 
active duty service.  

Since the May 2004 Board decision, the veteran submitted a 
letter, dated May 2006 from his physician.  His physician 
stated that he treated the veteran for chronic paronychial 
infections during the 1980s.  He stated that topical 
ointments and intralesional Kenalog injections improved his 
nail condition, but did not cure it.  After taking account of 
the veteran's active duty service history of exposing his 
hands to wet conditions, the physician opined that it is 
possible that exposure to wet conditions during active duty 
service would cause the current nail disorder.

Additionally, there is a letter from a dermatologist who 
treated the veteran at his local VA medical center.  He 
treated the veteran for a nail disorder and actinic 
keratoses.  The dermatologist recounted the veteran's reports 
of cleaning duties involving chemicals and sun exposure 
during active duty service, and related these active duty 
incidences as the origins of the veteran's current skin and 
nail disorders.  

The Board finds that the physician's letters are new and 
material evidence under 38 C.F.R. § 3.156.  The Board denied 
the claim in May 2004 due to lack of medical evidence of an 
etiological relationship. Both letters were not considered in 
the Board's May 2004 decision.  Since both letters were 
written by physicians, they are competent medical evidence 
indicating that the veteran's claimed skin disorders may 
etiologically be related to incidences during his active duty 
service.  Since both letters positively address the 
unestablished element of an etiology between the claimed 
disorder and active duty service and were not previously 
considered, the petition to reopen is granted.    


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for venous insufficiency.

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a skin disorder; 
to this extent only, the appeal is granted.  


REMAND

The claim for service connection for a skin disorder is not 
ready for appellate review.  The medical record is unclear as 
to the veteran's specific skin disability.  
The Board finds that a VA examination is necessary to 
determine the veteran's current skin disorder(s) and any 
etiological relationship such disorder(s) may have to the 
veteran's active duty service.  

Furthermore, the veteran submitted a June 2008 notice of 
disagreement with the December 2007 rating decision that 
denied entitlement to service connection for a deviated nasal 
septum and for degenerative joint disease of the spine, 
claimed as a back and neck disability.  The veteran has not 
yet been provided a Statement of the Case for either of these 
issues.  In addition, he has not been notified of the 
necessity of submitting a substantive appeal for this issue.  
Therefore, these issues must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 
12 Vet. App. 238 (1999).  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination for his skin disorders by an 
appropriate health care provider.  All 
necessary tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner's 
attention is directed to the letters from 
A.L., MD and J.M., MD that indicate the 
veteran's skin disorders may be 
etiologically related to the veteran's 
reported incidents during active duty 
service.  After the completion of the 
examination and review of the claims 
folder, the examiner should express the 
following opinion: Is it as likely as not 
that any current skin disorder was 
incurred due conditions of his active 
service.  The reasons and bases for this 
opinion should be noted, and all opinion 
must be expressed in terms of scientific 
certainty.  If an opinion cannot be made 
without resort to speculation, the 
examiner should so state.  

2.  Provide the veteran a statement of 
the case for the issues of entitlement to 
service connection for a deviated nasal 
septum, and entitlement for service 
connection for degenerative joint disease 
of the spine, claimed as a back and neck 
disability.  The veteran should be 
advised of the necessity and time limit 
for submitting a substantive appeal for 
these issues.  These issues must not be 
returned to the Board unless substantive 
appeals are received. 

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


